 

Case 7:18-cv-10158-NSR-PED Document 36 Filed 11/08/19 Page 1 of1

 

State or New York
OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES

DIVISION OF REGIONAL OFFICES
Artorney Generar

Westcrester Recionat, Orrice

(914) 422-8755

November 8, 2019

Honorable Nelson S. Roman Slahus Conf. \s adyorned Com Dec. |

United States District Judge

Southern District of New York Zoiqd unk | March be, 2020 eX IV am.
300 Quarropas Street Chale of He Court cavested fo femmnirate
White Plains, New York 10601 uw).

Hine moti Cdoc. 85. ORDERED:
Re: . Brandon y. Alam, 18-CV-10158 (NSR) Dated : Nov. 24, 209

 

  

Dear Judge Roman:

 

 

   

HON. NELSO 3 ROMAN ,

UNITED STATES DISTRICT: JUDGE :
1 am an Assistant Attorney General in the Office of Letitia J ames, Attorney General of the State of New

York assigned to defense of this matter. | am writing to request an adjournment of the conference scheduled for
December 13, 2019.

The reason for this request is that there was a discovery conference held on November 7, 2019, before
the Honorable Judge Davison, during which the previously set deadlines for discovery were extended. We had
some issues that were on going and recently resolved during fact discovery. Plaintiff also has been assigned
pro bono counsel for the purposes of depositions only and we still have to conduct the depositions. Therefore,
the deadline for the rest of the discovery scheduled has been extended until February 14, 2020.

~ Therefore, we are respectfully requesting that the Court adjourn the conference that was
set for December 13, 2019 until after the close of discovery,

naan

 

 

Respectfully submitted,

On

Jennifer Gashi

Assistant Attorney General
(914) 422-8755

jennifer, gashi@ag Wy. fOv

 

 

cc.

44 SOUTH BROADWAY, WHITE PLAINS, NY 10601 © PHONE (914) 422-8755 © Fax (914) 422-8706 © WWW.AG.NY.GOV

 
